

PETSMART, INC.
PERFORMANCE SHARE UNIT GRANT NOTICE
(2011 EQUITY INCENTIVE PLAN)

PetSmart, Inc. (the “Company”), pursuant to its 2011 Equity Incentive Plan (the
“Plan”) hereby grants to Participant the Maximum Number of Performance Share
Units as set forth below (the “PSU Grant”). This PSU Grant is a “restricted
stock unit” granted pursuant to Section 7 of the Plan and is subject to all of
the terms and conditions as set forth herein and the Plan, which is attached
hereto and incorporated herein in its entirety. Capitalized terms not otherwise
defined herein shall have the meanings set forth in the Plan. Except as
otherwise expressly provided herein, in the event of any conflict between the
terms in this Performance Share Unit Grant Notice (this “Grant Notice”) and the
Plan, the terms of the Plan shall control.
Participant:      %%FIRST_NAME%-% %%MIDDLE_NAME%-% %%LAST_NAME%-%
Date of Grant:     %%GRANT_DATE%-%    
Performance Period     February 4, 2013 to January 31, 2016
Target Number of Performance Share Units (“PSUs”) %%TOTAL _SHARES_GRANTED%-%
Minimum Number of PSUs Granted 0 % of %%TOTAL _SHARES_GRANTED%-% PSUs
Maximum Number of PSUs Granted 200% of %%TOTAL _SHARES_GRANTED%-% PSUs
Consideration: Participant’s services
Email Address:            


This Grant Notice and the Plan set forth the entire understanding between
Participant and the Company regarding the PSU Grant and supersede all prior oral
and written agreements on that subject with the exception of PSUs previously
granted and delivered to Participant under the Plan. Notwithstanding the
foregoing, if the Participant is eligible to participate in the Executive Change
in Control and Severance Benefit Plan (the “Executive Severance Plan”), the PSU
Grant shall be subject to the terms of the Executive Severance Plan to the
extent expressly provided therein.


The details of the PSU Grant are as follows:
1.PSU GRANT. Each awarded PSU represents the right to receive on a future date
one share of the Company’s common stock (the “Common Stock”), subject to all of
the terms and conditions of this Grant Notice and the Plan. However, the number
of PSUs subject to the PSU Grant (and the corresponding number of shares of
Common Stock issuable at a future date) may be adjusted from time to time for
capitalization adjustments as set forth in the Plan. No fractional PSUs shall be
created, and the Committee shall, in its discretion, determine an equivalent
benefit for any fractional PSUs that might be created by such adjustments.
2.    NUMBER OF AWARDED PSUS. The actual number of PSUs to be awarded to you
will be determined as follows:
(a)    The actual number of PSUs to be awarded to you may not exceed the Maximum
Number of PSUs Granted pursuant to this Grant Notice, as indicated above. The
number of PSUs awarded to you will be determined by the Company’s Compensation
Committee or its designee (the “Committee”) subject to the performance
conditions as determined by the Committee (the “Performance Conditions”) and set
forth in Schedule A attached hereto.
(b)    No later than thirty (30) days after the receipt by the Committee of the
financial results for the final fiscal year of the Performance Period applicable
to the PSU Grant, the Committee shall determine whether the established
Performance Conditions for the PSU Grant were achieved, and the number of PSUs
subject to the PSU Grant to be awarded to you. PSUs shall not be awarded based
upon the attainment of Performance Conditions unless and until the Committee
makes such determination. The Committee shall have discretion to reduce the
number of PSUs that are awarded depending on (i) the extent to which the
designated Performance Conditions are either exceeded or not met, and (ii) the
extent to which other objectives, e.g. subsidiary, division, department, unit or
other performance objectives are attained. The Committee shall have full
discretion to reduce the number of PSUs that are awarded based on your
individual performance or other factors as it considers appropriate in the
circumstances. The Committee shall not have discretion to increase the number of
PSUs that are awarded to you.
(c)    For purposes of satisfaction of the Performance Conditions, the term
“Change of Control Transaction” means a transaction that qualifies as one or
more of the following: (i) a transaction described in Section 15(b) of the Plan,
where the surviving corporation will not assume or continue the PSU Grant, or
substitute a similar award for the PSU Grant, or (ii) a “Change in Control” as
such term is defined in Section 15(c) the Plan. If you are then performing
services as an Employee, Director or Consultant and the Performance Conditions
are satisfied due to a Change of Control Transaction as provided in subsection
(i) of this paragraph, then 100% of your target number of PSUs will be awarded
immediately prior to the Change of Control Transaction, and if the Performance
Conditions are satisfied due to a Change of Control Transaction as provided in
subsection (ii) of this paragraph, then 100% of your target number of PSUs will
be deemed earned immediately prior to the Change of Control Transaction but will
not be awarded until the expiration of the Performance Period, or earlier if the
acceleration provisions of Section 15(c) of the Plan apply.
(d)    For purposes of satisfaction of the Performance Conditions, no subsequent
agreement shall be effective to amend, alter or waive satisfaction of the
Performance Conditions applicable to the PSU Grant unless such agreement
specifically provides for amendment of the Performance Conditions applicable to
the PSU Grant.
(e)    Any PSUs subject to the PSU Grant that are not awarded to you by the
Committee will be automatically forfeited, will revert to the Plan, and you will
have no rights with respect to such forfeited PSUs.
3.    VESTING. Subject to the limitations contained herein, any PSUs that are
awarded by the Committee based upon satisfaction of the Performance Conditions
or as otherwise provided in this Grant Notice will be fully vested as of the
date such PSUs are awarded. PSUs that have vested as set forth in this Section 3
are “Vested Units.” PSUs that are not Vested Units are “Unvested Units.” Your
Continuous Status as an Employee, Director, or Consultant shall not be
considered terminated due to a change in the capacity in which you perform
services for the Company, provided you remain an Employee, Director, or
Consultant.
(a)    Death or Disability. If your Continuous Status as an Employee, Director
or Consultant ends due to death or Disability, the number of PSUs to be awarded
under the PSU Grant shall be based on your target number of PSUs and shall be
prorated over the Performance Period by reference to the number of months of
service you completed after the commencement of the Performance Period as a
fraction against 36 months (with any fractional or partial month eliminated),
not to exceed one hundred percent (100%).
(b)    Retirement Termination. If you are an “Eligible Retiree” and incur a
“Retirement Termination” prior to the expiration of the Performance Period, the
number of PSUs to be awarded under the PSU Grant shall be determined based
solely on the financial results as set forth in Section 2, and as further set
forth below:
•
You will be an “Eligible Retiree” if, at the time of termination of your
Continuous Status as an Employee, Director or Consultant, you (i) are an
Employee; (ii) are at least fifty-five (55) years of age; and (iii) have been
continuously employed by the Company or an Affiliate during the five (5) year
period ending on the date of termination.

•
“Retirement Termination” means a termination of your Continuous Status as an
Employee, Director or Consultant pursuant to voluntary termination but only if
(i) such voluntary termination has been designated by the Company, in its sole
discretion, as a retirement and (ii) you enter into a noncompetition agreement
if requested by, and in a form acceptable to, the Company. Notwithstanding the
foregoing, the Company will not designate your voluntary termination as a
Retirement Termination if the Company determines that such termination is
detrimental to the Company.

•
The number of PSUs to be awarded under the PSU Grant shall be equal to the
product of (i) your target number of PSUs prorated over the Performance Period
by reference to the number of months of service you completed after the
commencement of the Performance Period as a fraction against 36 months (with any
fractional or partial month eliminated), not to exceed one hundred percent
(100%) and (ii) the performance modifier achieved for the Performance Period.

(c)    Forfeiture. Any Unvested Units that do not vest in accordance with this
Section 3 will be automatically forfeited, will revert to the Plan, and you will
have no rights with respect to such forfeited Unvested Units.
4.    SECURITIES LAW COMPLIANCE. Notwithstanding anything to the contrary
contained herein, the Company is not required to issue any shares of Common
Stock in respect of the PSU Grant unless either (i) the shares of Common Stock
are then registered under the Securities Act; or (ii) if the shares of Common
Stock are not then so registered, the Company has determined that such purchase
and issuance would be exempt from the registration requirements of the
Securities Act. The issuance of shares under the PSU Grant also must comply with
other applicable laws and regulations governing the PSU Grant, and you may not
receive such shares if the Company determines that such receipt would not be in
material compliance with such laws and regulations.
5.    DATE OF ISSUANCE. The Company will deliver to you a number of shares of
Common Stock equal to the number of Vested Units subject to the PSU Grant and a
lump sum cash payment equal to any dividend equivalents credited to you pursuant
to Section 6 within sixty (60) days following the end of the Performance Period.
However, if a scheduled delivery date falls on a date that is not a business
day, such delivery date shall instead fall on the next following business day.
Notwithstanding the foregoing, in the event you die or become Disabled before
the end of the Performance Period, issuance of the shares of Common Stock and
payment in cash of your dividend equivalents shall be made within sixty (60)
days following your death or Disability, as applicable.
6.    DIVIDENDS. The Company shall maintain a notional account pursuant to which
you will be credited with a nominal amount equal to any cash dividend, stock
dividend or other distribution made during the Performance Period that does not
result from a capitalization adjustment as provided in the Plan based on your
target number of PSUs. The amount of dividend equivalents payable, if any, shall
equal the amounts credited to your notional account under this Section 6 for the
Performance Period (prorated as provided in Section 3(b), as applicable)
multiplied by the actual performance modifier achieved for the Performance
Period, subject to any applicable withholding. Notwithstanding the foregoing, if
your service with the Company terminates before the end of the Performance
Period due to your death or Disability, no additional dividend equivalents shall
be credited to your notional account after your death or Disability and you
shall receive only the nominal amount of dividend equivalents credited to you
without any adjustment based on the performance modifier. All amounts credited
under this Section 6 shall be paid to you in cash at the time of issuance of
shares of Common Stock under Section 5. Your dividend equivalents shall not be
eligible to accrue interest at any time.
7.    NON-TRANSFERABILITY OF THE PSU GRANT. The PSU Grant is not transferable,
except by will or by the laws of descent and distribution or pursuant to a
qualified domestic relations order as defined in the Code or Title I of the
Employee Retirement Income Security Act (a “QDRO”). In addition to any other
limitation on transfer created by applicable securities laws, you agree not to
assign, hypothecate, donate, encumber or otherwise dispose of any interest in
any of the shares of Common Stock that may be issued to you in respect of the
PSU Grant until the shares are issued to you in accordance with Section 5
herein. After the shares have been issued to you, you are free to assign,
hypothecate, donate, encumber or otherwise dispose of any interest in such
shares provided that any such actions are in compliance with the provisions
herein and applicable securities laws. Notwithstanding the foregoing, by
delivering written notice to the Company, in a form satisfactory to the Company,
you may designate a third party who, in the event of your death, shall
thereafter be entitled to receive any distribution of Common Stock to which you
were entitled at the time of your death pursuant to this Grant Notice.
8.    BOOK ENTRY REGISTRATION OF SHARES; RESTRICTIVE LEGENDS. The Company may
issue any shares of Common Stock in respect of the PSU Grant by registering the
shares in book entry form with the Company’s transfer agent in your name in
which case the applicable restrictions will be noted in the records of the
Company’s transfer agent in the book entry system. Any certificates representing
the shares of Common Stock issued in respect of the PSU Grant shall have
endorsed thereon appropriate legends as determined by the Company.
9.    PSU GRANT NOT A SERVICE CONTRACT. The PSU Grant is not an employment or
service contract, and nothing in the PSU Grant shall be deemed to create in any
way whatsoever any obligation on your part to continue in the employ of the
Company or an Affiliate, or of the Company or an Affiliate to continue your
employment. In addition, nothing in the PSU Grant shall obligate the Company or
an Affiliate, their respective stockholders, Boards of Directors, Officers or
Employees to continue any relationship that you might have as a Director or
Consultant for the Company or an Affiliate.
10.    WITHHOLDING OBLIGATIONS.
(a)    On or before the time you receive a distribution of the shares in respect
of the PSU Grant, or at any time thereafter as requested by the Company, you
hereby authorize any required withholding from the Common Stock issuable to you
and/or otherwise agree to make adequate provision in cash for any sums required
to satisfy the federal, state, local and foreign tax withholding obligations of
the Company or any affiliate which arise in connection with the PSU Grant (the
“Withholding Taxes”). You may satisfy all or any portion of the Withholding
Taxes obligation relating to the PSU Grant by any of the following means or by a
combination of such means: (i) having the Company withhold from any compensation
otherwise payable to you by the Company; (ii) having the Company withhold from
any cash payable to you with respect to any dividend equivalents; (iii)
tendering a cash payment to the Company; or (iv) having the Company withhold
shares of Common Stock from the shares of Common Stock issued or otherwise
issuable to you in connection with the PSU Grant with a Fair Market Value
(measured as of the date shares of Common Stock are issued to you pursuant to
Section 5) equal to the amount of such Withholding Taxes; provided, however,
that the number of such shares of Common Stock so withheld shall not exceed the
amount necessary to satisfy the Company’s required tax withholding obligations
using the minimum required statutory withholding rates for federal, state, local
and foreign tax purposes, including payroll taxes, that are applicable to
supplemental taxable income.
(b)    Unless the tax withholding obligations of the Company or any Affiliate
are satisfied, the Company shall have no obligation to deliver to you any Common
Stock.
11.    UNSECURED OBLIGATION. The PSU Grant is unfunded, and as a holder of
Vested Units, you shall be considered an unsecured creditor of the Company with
respect to the Company’s obligation, if any, to issue shares pursuant to this
Grant Notice. Nothing contained in this Grant Notice, and no action taken
pursuant to its provisions, shall create or be construed to create a trust of
any kind or a fiduciary relationship between you and the Company or any other
person.
12.    RIGHTS AS STOCKHOLDER. You shall not have voting or any other rights as a
stockholder of the Company with respect to the shares to be issued pursuant to
this Grant Notice until such shares are issued to you pursuant to Section 5
herein. Upon such issuance, you will obtain full voting and other rights as a
stockholder of the Company.
13.    TAX CONSEQUENCES. You have reviewed with your own tax advisors the
federal, state, local and foreign tax consequences of this investment and the
transactions contemplated by this Grant Notice. You are relying solely on such
advisors and not on any statements or representations of the Company or any of
its agents. You understand that you (and not the Company) shall be responsible
for your own tax liability that may arise as a result of the PSU Grant.
14.    NOTICES. Any notice or request required or permitted hereunder shall be
given in writing to each of the other parties hereto and shall be deemed
effectively given on the earlier of (a) the date of personal delivery, including
delivery by express courier, or (b) the date that is five days after deposit in
the United States Post Office (whether or not actually received by the
addressee), by registered or certified mail with postage and fees prepaid,
addressed at the following addresses, or at such other address(es) as a party
may designate by ten days’ advance written notice to each of the other parties
hereto:
COMPANY:        PetSmart Inc.
        19601 North 27th Avenue
        Phoenix, AZ 85027
Attn: General Counsel
YOU:                Your address as on file with the Company’s
Human Resources Department at the time notice is given


Notwithstanding the foregoing, the Company may, in its sole discretion, decide
to deliver any documents related to participation in the Plan and the PSU Grant
by electronic means or to request your consent to participate in the Plan by
electronic means. You hereby consent to receive such documents by electronic
delivery and, if requested, to agree to participate in the Plan through an
on-line or electronic system established and maintained by the Company or
another third party designated by the Company.
15.    MISCELLANEOUS.
(a)    The rights and obligations of the Company under the PSU Grant shall be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder shall inure to the benefit of, and be enforceable by, the
Company’s successors and assigns. Your rights and obligations under the PSU
Grant may only be assigned with the prior written consent of the Company.
(b)    You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of the PSU Grant.
(c)    You acknowledge and agree that you have reviewed the PSU Grant in its
entirety, have had an opportunity to obtain the advice of counsel and fully
understand all provisions of the PSU Grant.
(d)    This Grant Notice shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.
(e)    All obligations of the Company under the Plan and this Grant Notice shall
be binding on any successor to the Company, whether the existence of such
successor is the result of a direct or indirect purchase, merger, consolidation,
or otherwise, of all or substantially all of the business and/or assets of the
Company.
16.    GOVERNING PLAN DOCUMENTS. The PSU Grant is subject to all the provisions
of the Plan, the provisions of which are hereby made a part of the PSU Grant,
and is further subject to all interpretations, amendments, rules and regulations
which may from time to time be promulgated and adopted pursuant to the Plan.
Except as otherwise expressly provided herein in the event of any conflict
between the terms in the PSU Grant and the Plan, the terms of the Plan shall
control.
17.    SEVERABILITY. If all or any part of this Grant Notice or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity shall not invalidate any portion of this Grant Notice
or the Plan not declared to be unlawful or invalid. Any Section of this Grant
Notice (or part of such a Section) so declared to be unlawful or invalid shall,
if possible, be construed in a manner which will give effect to the terms of
such Section or part of a Section to the fullest extent possible while remaining
lawful and valid.
18.    EFFECT ON OTHER EMPLOYEE BENEFIT PLANS. The value of the PSU Grant
subject to this Grant Notice shall not be included as compensation, earnings,
salaries, or other similar terms used when calculating the Employee’s benefits
under any employee benefit plan sponsored by the Company or any affiliate,
except as such plan otherwise expressly provides. The Company expressly reserves
its rights to amend, modify, or terminate any of the Company’s or any
affiliate’s employee benefit plans.
19.    CHOICE OF LAW. The interpretation, performance and enforcement of this
Grant Notice will be governed by the law of the state of Arizona without regard
to such state’s conflicts of laws rules.
20.    AMENDMENT. This Grant Notice may not be modified, amended or terminated
except by an instrument in writing, signed by you and by a duly authorized
representative of the Company. Notwithstanding the foregoing, this Grant Notice
may be amended solely by the Committee by a writing which specifically states
that it is amending this Grant Notice, so long as a copy of such amendment is
delivered to you, and provided that no such amendment adversely affecting your
rights hereunder may be made without your written consent. Without limiting the
foregoing, the Committee reserves the right to change, by written notice to you,
the provisions of this Grant Notice in any way it may deem necessary or
advisable to carry out the purpose of the grant as a result of any change in
applicable laws or regulations or any future law, regulation, ruling, or
judicial decision, provided that any such change shall be applicable only to
rights relating to that portion of the PSU Grant which is then subject to
restrictions as provided herein.
* * *
This Grant Notice shall be deemed to be signed by the Company and the
Participant upon the Participant’s delivery, by electronic means or otherwise,
of this Grant Notice to the Stock Plan Administration Manager of the Company or
its designee.




ATTACHMENTS:


    
PetSmart, Inc. 2011 Equity Incentive Plan
PetSmart, Inc. 2011 Equity Incentive Plan Prospectus

March 18, 2014